                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION


 UNITED STATES OF AMERICA,


              Plaintiff,                            Case No. 19-cr-1013-CJW


 vs.
                                               REPORT AND RECOMMENDATION
 MARIA MORALES-MARTINEZ a/k/a                   ON DEFENDANT’S MOTION TO
 Dalia Espinoza,                                DISMISS INDICTMENT AND/OR
                                                    SUPPRESS EVIDENCE

              Defendant.
                               ____________________

                               I.     INTRODUCTION
       The matter before the court is Defendant’s Motion to Dismiss Indictment and/or
Suppress Evidence filed on June 18, 2019 with a supporting brief. (Docs. 13, 13-1.)
The Government filed its resistance and opposing brief on June 25, 2019. (Docs. 14,
14-1.) The matter came on for hearing on July 17, 2019. The Court received Defendant’s
Exhibits A-D and Government Exhibits 1-2. Neither party offered testimony. The Court
heard arguments of the parties. This matter is fully submitted.
                             II.    FINDINGS OF FACT
       Defendant was indicted on May 8, 2019 on two counts: Count 1, unlawful use of
an identification document in violation of 18 U.S.C. Section 1546(a); and Count 2,
misuse of a social security number in violation of 42 U.S.C. Section 408(a)(7)(B).
       Defendant was formerly employed at Agri Star Meat and Poultry, LLC (“Agri
Star”) in Postville, Iowa. (Doc. 13-2.) She was hired in September 2016 and fired on



                                           1
December 19, 2018. (Id.) Following the termination of her employment on February
26, 2019, her civil attorney mailed a “confidential settlement communication” raising
complaints of pregnancy discrimination, harassment, and retaliation and seeking
reinstatement or compensation in exchange for settlement of her claims. (Id. at 4.)
      On March 12, 2019, Homeland Security Special Agent Michael Fischels received
an unsolicited call from Agri Star’s human resources department with a tip that an
employee known as Dalia Espinoza had previously worked for Agri Star under the name
Leticia Alvarez. (Doc. 13-3 at 2.) Agri Star also supplied a Form I-9, State of Iowa W-
4, and a Federal W-4 for Dalia Espinoza, as well as a Form I-9 for Leticia Alvarez. (Id.)
It appears that Agent Fischels reviewed the forms provided by Agri Star and then
commenced his own investigation by conducting credit history checks; contacting other
law enforcement agencies; contacting family members; and conducting surveillance; as
well as reviewing immigration records, Facebook posts, and photographs. (Id. at 2-5.)
Agri Star also confirmed a match between photographs of Leticia Alvarez and Dalia
Espinoza. (Id. at 4.)
      At the same time, it appears Agent Fischels was also conducting an investigation
of Mario Gonzalez. This led to Agent Fischels’s receipt of a police report from the
Postville, Iowa Police Department describing a domestic altercation involving Mario
Gonzalez and Maria Guadalupe Morales Martinez. (Doc. 13-4 at 2.) Agent Fischels
was able to then opine that Defendant was the person who had used the identities of
Leticia Alvarez and Dalia Espinoza. (Id.)
      The Government’s brief asserts the following statements are facts:
      In early 2019, HSI Special Agent (SA) Michael Fischels was visiting Agri-
      Star Meat and Poultry, LLC, in Postville, Iowa, on an unrelated matter.
      During the course of his visit, SA Fischels learned from a human resources
      (HR) manager that a former employee named Dalia Espinoza had
      previously worked at the company under the name Leticia Alvarez. SA
      Fischels advised the manager that he would look into the matter if they sent


                                            2
       him documentation. The manager also mentioned something about a letter
       Espinoza sent to the company, but she did not provide any details about the
       contents of the letter, the complaint, or reasons behind the letter.

(Doc. 14-1 at 2.) The evidence adduced at the hearing, however, did not establish all of
the facts asserted by the Government in its brief; i.e., that Agent Fischels obtained the
tip in person, the details of who relayed the tip to him, or his knowledge of a letter
Defendant sent to Agri Star. Nevertheless, even if I accept these statements as admissions
by the Government showing somewhat greater involvement by Agri Star in the underlying
investigation than is disclosed by the exhibits in evidence, these alleged facts do not alter
my report or recommendations.
                                   III.   DISCUSSION
A.     The parties’ arguments
       Defendant seeks to dismiss the indictment as a vindictive prosecution. In the
alternative, Defendant asserts the Court should dismiss the indictment or “suppress all
evidence obtained directly from the employer’s illegal retaliation under either the Court’s
supervisory role or substantive due process.” (Doc. 13-1 at 7.)
       In resistance, the Government points to the heavy burden a defendant bears in
establishing a vindictive prosecution and argues there is an absence of evidence of such
vindictiveness. The Government also asserts, in essence, that Defendant has failed to
establish state action; i.e., that the vindictiveness, if any, is attributable to the
Government rather than Agri Star. The Government asserts Defendant faces the same
criminal punishment as other similarly situated defendants accused of these crimes, that
the possibility of punishment cannot support a claim of vindictive prosecution, and that
the circumstances objectively justified the charges. The Government argues the fact that
Defendant reported domestic abuse does not make Agent Fischels’s actions vindictive
and did not require the Government to “ignore her criminal activity.” (Doc. 14-1 at 11.)



                                             3
B.    Motion to Dismiss for Vindictive Prosecution
             The Government’s actions do not amount to vindictive prosecution.
      Federal Rule of Criminal Procedure 12(b)(1) authorizes a pretrial motion to
present “any defense, objection, or request that the court can determine without a trial
on the merits.” “A motion is capable of pretrial determination ‘if trial of the facts
surrounding the commission of the alleged offense would be of no assistance in
determining the validity’ of the motion.” United States v. Turner, 842 F.3d 602, 604-05
(8th Cir. 2016) (quoting United States v. Covington, 395 U.S. 57, 60 (1969)). A motion
to dismiss for vindictive prosecution alleges a defect in instituting the proceedings and
must be made before trial. Fed. R. Crim. P. 12(b)(3)(A)(iv).
      The Eighth Circuit has described the heavy burden a defendant bears in
establishing vindictive prosecution:
             Vindictive prosecution occurs when a prosecutor seeks to punish a
      defendant solely for exercising a valid legal right. United States v.
      Leathers, 354 F.3d 955, 961 (8th Cir. 2004). Such prosecution constitutes
      a violation of due process. Id. The defendant has the burden to demonstrate
      that the “prosecution was brought in order to punish [him] for the exercise
      of a legal right,” and because of the broad discretion given to prosecutors
      in performing their duties, the defendant’s burden to show vindictive
      prosecution is “a heavy one.” Id. Williams argues that the prosecution
      sought to punish him for exercising his legal right to a trial when the
      government filed the five-count superseding indictment following Williams’
      refusal of the government’s plea deal.

             A defendant can establish prosecutorial vindictiveness through two
      methods; first, with “objective evidence of the prosecutor’s vindictive or
      improper motive in increasing the number or severity of charges.” United
      States v. Chappell, 779 F.3d 872, 879 (8th Cir. 2015) (internal quotation
      omitted). “Absent such evidence, a defendant may, in rare instances, rely
      upon a presumption of vindictiveness, if he provides sufficient evidence to
      show a reasonable likelihood of vindictiveness exists.” Id. (alteration in
      original) (internal quotation omitted). In determining whether the



                                           4
       presumption of vindictiveness applies we examine “the prosecutor’s actions
       in the context of the entire proceedings.” Id. at 880 (quotation omitted).

United States v. Williams, 793 F.3d 957, 963 (8th Cir. 2015).
              To establish an actual vindictive motive, a defendant must prove
       objectively that the prosecutor’s charging decision was a “direct and
       unjustifiable penalty,” United States v. Goodwin, 457 U.S. 368, 384 & n.
       19, 102 S.Ct. 2485, 73 L.Ed.2d 74 (1982), that resulted “solely from the
       defendant’s exercise of a protected legal right,” id. at 380 n. 11, 102 S.Ct.
       2485. See also Johnson, 171 F.3d at 140–41. Put another way, the
       defendant must show that “(1) the prosecutor harbored genuine animus
       toward the defendant, or was prevailed upon to bring the charges by another
       with animus such that the prosecutor could be considered a ‘stalking horse,’
       and (2) [the defendant] would not have been prosecuted except for the
       animus.” United States v. Koh, 199 F.3d 632, 640 (2d Cir. 1999) (internal
       quotation marks omitted).

United States v. Sanders, 211 F.3d 711, 716–17 (2d Cir. 2000).
       Defendant’s novel application of the vindictive prosecution defense to the facts of
this case presents several problems. I find it unnecessary to address every reason that
Defendant’s claim of vindictive prosecution might fail. Here, the most obvious reasons
will suffice. At the July 17, 2019 hearing, Defendant acknowledged that nothing in the
record established Agent Fischels knew that Defendant had asserted any claim against
Agri Star. As mentioned above, the Government’s brief asserted Agent Fischels learned
from Agri Star’s human resource manager that Dalia Espinoza had previously worked at
the company under the name Leticia Alvarez. (Doc. 14-1 at 2.) The assertion in the
Government’s brief that the tip came from Agri Star’s human resource manager was not
established at the hearing. Nor was the assertion that Agent Fischels had heard about a
letter from Defendant’s lawyer, but not its content. Nevertheless, even if I accept as
facts that Agri Star’s HR manager made the tip and that Agent Fischels knew about a
letter but not its contents, this still does not establish that Agent Fischels knew Defendant




                                             5
had asserted a claim against Agri Star. If Defendant cannot establish that Agent Fischels
even knew of her claim, she cannot establish that he pursued the prosecution vindictively
in response to her assertion of that right.
       Title VII of the Civil Rights Act of 1964 prohibits retaliation against employees
who assert their rights to be free of employment discrimination. 42 U.S.C. § 2000e-3(a).
Even if Agent Fischels’s conduct was in some sense retaliatory, despite the absence of
supporting evidence, it is far from clear that punishing her for exercising a right to
complain under the anti-retaliation provisions of Title VII could form the basis of a
vindictive prosecution defense to a criminal prosecution. At the hearing, Defendant
pointed to certain cases cited by Defendant’s civil attorney for the proposition that it could
be retaliation to threaten Defendant with immigration consequences or report her to
immigration authorities as a result of her complaint. (Doc. 13-2 at 3 n.2.) For example,
in Arias v. Raimondo, an employee complained of Fair Labor Standards Act violations.
860 F.3d 1185, 1192 (9th Cir. 2017.) Arias held an employer’s attorney could be held
liable for retaliation when he reported the employee to immigration authorities. Id. In
turn, other courts have cited Arias and other decisions for the proposition that
“threatening or contacting immigration services in retaliation for filing FLSA claims
against an employer [is] an adverse employment action under the FLSA anti-retaliation
provision. Valle v. Beauryne Builders LLC, No. CV 17-274-SDD-RLB, 2018 WL
1463692, at *4 (M.D. La. Mar. 23, 2018) (citing Arias, 860 F.3d at 1192; Centeno-
Bernuy v. Perry, 302 F. Supp. 2d 128, 136 (W.D.N.Y. 2003); Singh v. Jutla & C.D. &
R’s Oil, Inc., 214 F. Supp. 2d 1056, 1059 (N.D. Cal. 2002); Contreras v. Corinthian
Vigor Ins. Brokerage, Inc., 103 F. Supp. 2d 1180, 1185 (N.D. Cal. 2000)).
       These cases may establish that a third party retaliates under the FLSA by
contacting immigration authorities in response to an employee’s complaint. The Eighth
Circuit Court of Appeals has not addressed the issue. I have not located any case that



                                              6
has held a threat of or an actual report to immigration authorities constitutes retaliation
under Title VII. I will assume, without deciding, that such acts could be retaliatory under
Title VII, as other courts have held under the FLSA. Nevertheless, even if the acts of
Agent Fischels or the Government could be construed as retaliatory under Title VII (or,
perhaps, even that they conspired with Agri Star to retaliate), Defendant’s argument fails
to build a bridge to the next necessary conclusion.         She cites no authority for the
proposition that a vindictive prosecution defense may founded upon retaliation against
her for exercising her right to complain of employment discrimination.
       Defendant relies upon North Carolina v. Pearce, which held, “[I]t would be a
flagrant violation of the Fourteenth Amendment for a state trial court to follow an
announced practice of imposing a heavier sentence upon every reconvicted defendant for
the explicit purpose of punishing the defendant for his having succeeded in getting his
original conviction set aside.” 395 U.S. 711, 723–24 (1969) overruled by Alabama v.
Smith, 490 U.S. 794 (1989).        Pearce protected the defendant’s right to appeal or
collaterally attack his first conviction. Defendant also relies upon Blackledge v. Perry,
which protected the defendant’s right to appeal against vindictive prosecution. 417 U.S.
21 (1978).    Therefore, the defense of vindictive prosecution appears to protect a
defendant’s rights within the criminal justice system; i.e., within the realm of where the
prosecutor has discretion and thus the ability to punish a defendant by abusing it.
Defendant cites no case where, for example, a vindictive prosecution defense was based
on the violation of the First Amendment right to free speech, or, more specifically, Title
VII rights to complain of discrimination. On this record, I need not speculate whether
the assertion of such a “protected legal right” not directly related to a criminal prosecution
can form the basis for a vindictive prosecution defense. As discussed herein, there is no
evidence to support that the Government or Agent Fischels acted out of vindictiveness or
retaliated against Defendant for exercising any right.



                                              7
       Defendant has offered no evidence that would establish the prosecutor harbored
any animus toward her. Defendant’s arguments and evidence related solely to the actions
of Agri Star and Agent Fischels and in no way point to the prosecutor who obtained the
indictment. (Doc. 2.) Moreover, there is no evidence whatsoever that the prosecutor
was “prevailed upon to bring the charges by another with animus such that the prosecutor
could be considered a ‘stalking horse.’” Koh, 199 F.3d at 640. The only possible animus
Defendant has hinted at is from Agri Star. At this juncture, Defendant has only offered
speculation regarding Agri Star’s motivation in presenting a tip to Homeland Security.
Defendant admits there is no evidence that Agent Fischels knew of Defendant’s claims
of discrimination. Defendant has offered no evidence of Agent Fischels’s animus or even
a reason he might bear such an animus toward her. Instead, Defendant accuses Agent
Fischels of dereliction of his duty to investigate Agri Star’s immigration practices without
establishing the source or existence of that duty or citing any authority supporting the
proposition that such dereliction would substitute for genuine animus.           Defendant
conceded at the hearing that the record contains no evidence to establish the source or
nature of Agent Fischels’s alleged duty to make a further investigation of Agri Star.
       More importantly, even if Defendant had shown Agri Star or Agent Fischels bore
animus toward Defendant, she has produced no evidence showing how either of them
prevailed upon the prosecutor to bring the indictment. In addition, she has failed to show
that the charges would not have been brought except for the animus. Even if Agent
Fischels should have scrutinized the motives of Agri Star, as Defendant claims, there is
no evidence that the prosecutor did anything other than present the evidence it believes
establishes the charges to the grand jury. (Gov. Ex. 1-2; Docs. 14-2, 14-3.)
       United States v. Chappell held,
       Because a vindictive prosecution “claim asks a court to exercise judicial
       power over a ‘special province’ of the [President and his delegates to
       enforce the law],” “‘[t]he presumption of regularity supports’ their


                                             8
      prosecutorial decisions and, ‘in the absence of clear evidence to the
      contrary, courts presume that they have properly discharged their official
      duties,’”

779 F.3d 872, 880 (8th Cir. 2015) (internal citations omitted). In this case Defendant
has not met her heavy burden to rebut the presumption of regularity that attends the
decision to prosecute her.
      The evidence does not show prosecutorial vindictiveness under either approach
discussed in Williams. 793 F.3d at 963-64. First, there is no objective evidence that the
prosecutor obtained the indictment in order to punish Defendant for exercising her right
to complain of employment discrimination. Second, the circumstances surrounding the
investigation and the issuance of the indictment do not establish a reasonable likelihood
of vindictiveness, so no presumption of vindictiveness is warranted. The fact that the
indictment was issued after the alleged retaliation is insufficient. “[T]iming alone is
insufficient to trigger the presumption of vindictiveness. United States v. Campbell, 410
F.3d 456, 462 (8th Cir. 2005). Indeed, “[a] presumption does not arise just because
action detrimental to the defendant was taken after the exercise of the defendant’s legal
rights; the context must also present a reasonable likelihood of vindictiveness.” Id. The
fact that Agent Fischels knew about a letter from Defendant but not the content does not
help her show such a presumption. Moreover, there is no evidence that the prosecutor
did anything other than pursue charges justified by the facts presented. As in Williams,
Defendant “provides no evidence—aside from the timing—to show the context of the
proceedings present a reasonable likelihood of vindictiveness, and thus [the defendant]
fails to meet [her] heavy burden to establish prosecutorial vindictiveness.” 793 F.3d at
963-64.




                                           9
C.     The Court’s supervisory role and substantive due process
       Defendant argues, in the alternative, that the Court should dismiss the indictment
or suppress evidence “either under the Court’s supervisory role or substantive due
process.” (Doc. 13-1 at 7.) Defendant first relies upon the supervisory role of the courts
to exclude evidence illegally obtained as discussed in McNabb v. United States, 318 U.S.
332 (1943). McNabb excluded statements obtained by U.S. Marshals from defendants
who had been questioned at length and had not been immediately brought before a U.S.
judicial commissioner or officer as required by a statute then in effect. McNabb excluded
the evidence based on “exercise of its supervisory authority over the administration of
criminal justice in the federal courts. Id. at 341. Anderson v. United States, decided the
same day as and relying upon McNabb, involved state, rather than federal, agents who
illegally detained and interrogated the defendants in violation of state law. 318 U.S. 332,
345 (1943).
       In the case at bar, Defendant asserted that “a hearing on this matter would show
that the bad faith employer was working with HSI Agent Fischels” and that this court
“can safeguard the purposes of employment discrimination laws by refusing to admit
evidence obtained in violation of the retaliation statutes.” (Doc. 13-1 at 9.) The evidence
ultimately did not bear out this assertion. I need not determine whether the Court’s
supervisory authority extends to the exclusion of evidence that may have been obtained
in violation of Title VII’s prohibition against retaliation. The facts do not show that either
bad faith on the part of Agri Star or that Agri Star was “working with” Agent Fischels.
At most, Defendant has established (if the Court considers the statements in the
Government’s brief) that a human resources manager from Agri Star tipped off Agent
Fischels to Defendant’s possible misuse of identification documents. It is possible that a
human resources manager would know about a demand letter like the one from
Defendant’s lawyer to Agri Star’s lawyer. (Doc. 13-2.) However, there is no evidence



                                             10
that this human resource manager knew about Defendant’s claim or, more importantly,
that its contents were relayed to Agent Fischels. Defendant has not established retaliation
by Agri Star let alone by prosecutors, law enforcement officers, and perhaps other state
actors who are within the supervisory authority mentioned in McNabb. Defendant has
not cited any decision holding that the Court’s supervisory authority extends to private
entities such as Agri Star or its employees.
       Because Defendant cannot establish Agent Fischels knew of her complaint, she
cannot establish that he retaliated against her or that the prosecutor was somehow caught
up in the retaliation. See Littleton v. Pilot Travel Ctrs., LLC, 568 F.3d 641, 645 (8th
Cir. 2009) (absence of knowledge of prior protected activity eliminates causation);
Fercello v. Cty. of Ramsey, 612 F.3d 1069, 1080 (8th Cir. 2010) (no retaliation where
reviewers were unaware of complaints.)          Nor has the Defendant shown that Agent
Fischels or any government official conspired, colluded, or even assisted Agri Star in
retaliating against her. Thus, Defendant has not established retaliation by Agent Fischels
or the Government.
       In addition, Defendant has not shown that any evidence was obtained by a violation
of Defendant’s rights or by someone within the Court’s supervisory power. In essence,
Defendant asks the Court to assume that Agri Star violated her right to complain about
employment discrimination. The fact someone from Agri Star provided information to
Agent Fischels after Defendant’s complaint does not, without more, establish retaliation.
       Finally, Defendant alleges the Court should suppress evidence because the
Government’s “collaboration with a retaliating employer violates [Defendant’s] rights to
substantive due process under the Fifth Amendment.” (Doc. 13-1 at 9.) Defendant relies
upon cases of outrageous government conduct such as United States v. Marshank in which
the government collaborated with the defendant’s attorney to build a criminal case against
him. 777 F. Supp. 1507, 1519 (N.D. Cal. 1991). In this case, Defendant did not



                                               11
establish any such outrageous conduct or collaboration on behalf of Agent Fischels or the
prosecutor, as previously discussed. I need not speculate on whether the protections
against retaliation under Title VII and the right to substantive due process under the Fifth
Amendment could provide a basis to dismiss an indictment or suppress evidence. For
the reasons set forth above, Defendant has failed to prove either collaboration or
retaliation by the Government.
                                 IV.    CONCLUSION
       Therefore, I respectfully recommend that Defendant’s Motion to Dismiss
Indictment and/or Suppress Evidence (Doc. 13) be DENIED.
       Objections to this Report and Recommendation in accordance with 28 U.S.C.
Section 636(b)(l) and Fed. R. Crim. P. 59(b) must be filed within fourteen (14) days of
the service of a copy of this Report and Recommendation. Objections must specify the
parts of the Report and Recommendation to which objections are made, as well as the
parts of the record forming the basis for the objections. See Fed. R. Crim. P. 59. Failure
to object to the Report and Recommendation waives the right to de novo review by the
district court of any portion of the Report and Recommendation as well as the right to
appeal from the findings of fact contained therein. United States v. Wise, 588 F.3d 531,
537 n.5 (8th Cir. 2009).


DONE AND ENTERED at Cedar Rapids, Iowa, this 16th day of August, 2019.




                                            12
